DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 is construed to be indefinite because the recitation “the conduits” (plural form) lacks a positive antecedent basis.  Claim 18 is construed to be indefinite because the recitation “the interior” (plural occurrences) lacks a positive antecedent basis.  Since claims 19-20 depend upon an indefinite claim, those claims are construed to be indefinite by dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Baslow (US 4,094,076).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Baslow because each of the claimed features are shown on the face of that reference.
Claims 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs (US 2,668,368).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Jacobs as teaching:
a method for assembling a towel drying rack (expressly disclosed in column 1 lines 1-12), the method comprising: 
connecting one or more lateral supports to a plurality of cross bars (expressly disclosed in column 2 lines 20-23); 
fluidly connecting a channel within at least one of the lateral supports to conduit within each of the plurality of cross bars (expressly disclosed in column 3 line 73 through column 4 line 19); 
fluidly connecting the conduit with at least one vent formed into the cross bars, wherein the vent is configured to direct airflow out of the towel drying rack (expressly disclosed in column 5 lines 12-23); and 
fluidly connecting a forced air unit to at least one of the channel and the conduit (expressly disclosed in column 3 lines 23-29).  Jacobs also discloses the claimed features of directing airflow, by the forced air unit, into the channel within the at least one lateral support; directing airflow from the channel into the plurality of conduits .
Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Huff (US 5,642,462).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Huff because each of the claimed features are shown on the face of that reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baslow in view of Jannach (US 5,953,830).  Baslow discloses the claimed invention, as rejected above, except for the recited plural supports, cross bars and stoppers, first and second sections, or vented cross bars.  Jannach, another heated towel rack, discloses those features on the face of that reference. It would have been obvious to one skilled in the art to combine the teachings of Baslow with the teachings of Jannach for the purpose of providing a plurality of supports, cross bars and stoppers, and vents in order to treat a plurality of towels in one embodiment.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baslow in view of Kim (JP 2015-62673).  Baslow discloses the claimed invention, as rejected above, except for the recited heating element and controller.  Kim, another heated towel rack, discloses those features in the translated portion of that reference. It would have been obvious to one skilled in the art to combine the teachings of Baslow with the teachings of Kim for the purpose of providing operative control of heating element in order to treat a towel with a predetermined temperature threshold value.  Furthermore, Baslow in view of Kim discloses the claimed invention, except for the recited fan.  It would have been an obvious matter of design choice to recite the claimed fan, since the teachings of Baslow if view of Kim would perform the invention, as claimed regardless of the recited claim fan and applicant has not claimed or specified the criticality of the fan as being necessary for patentability. 
9 is rejected under 35 U.S.C. 103 as being unpatentable over Baslow in view of Lurie (US 6,796,053).  Baslow discloses the claimed invention, as rejected above, except for the recited scented compound aroma element.  Lurie, another heated towel rack like device, discloses that feature in column 1 lines 13-32. It would have been obvious to one skilled in the art to combine the teachings of Baslow with the teachings of Lurie for the purpose of scenting or deodorizing items treated on a rack type device.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Kim.  Jacobs discloses the claimed invention, as rejected above, except for the recited heating element and controller.  Kim, another heated towel rack, discloses those features in the translated portion of that reference. It would have been obvious to one skilled in the art to combine the teachings of Jacobs with the teachings of Kim for the purpose of providing operative control of heating element in order to treat a towel with a predetermined temperature threshold value.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Lurie.  Jacobs discloses the claimed invention, as rejected above, except for the recited aroma element.  Lurie, another heated towel rack like device, discloses that feature in column 1 lines 13-32. It would have been obvious to one skilled in the art to combine the teachings of Jacobs with the teachings of Lurie for the purpose of scenting or deodorizing items treated on a rack type device.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huff in view of Lurie.  Huff discloses the claimed invention, as rejected above, except for the recited aroma element.  Lurie, another heated towel rack like device, discloses that feature in column 1 lines 13-32. It would have been obvious to one skilled in the art to combine .
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Huff in view of Jannach.  Huff discloses the claimed invention, as rejected above, except for the recited plural cross bars or plural vents.  Jannach, another heated towel rack, discloses those features on the face of that reference. It would have been obvious to one skilled in the art to combine the teachings of Huff with the teachings of Jannach for the purpose of providing a plurality of cross bars or plurality of vents in order to treat a plurality of towels in one embodiment.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this action may teach one or more claim elements, but do not rise to a level of anticipation or obviousness such that a rejection of the claimed invention using those references would be reasonable or proper under current Office practice and procedure.  References A and N are patent publications by the same inventive entity as the current application.  References C, D, E, F, H, I, O teach towel like devices for drying.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007 and Kenneth Rinehart who can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Wednesday, February 17, 2021
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753